Name: Commission Regulation (EEC) No 1860/85 of 3 July 1985 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 174/36 Official Journal of the European Communities 4. 7 . 85 COMMISSION REGULATION (EEC) No 1860/85 of 3 July 1985 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced rules for the application of Regulation (EEC) No 2412/73 (4), as ¢ amended by Regulation (EEC) No 3480/80 (*), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during April , May and June 1985, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1025/84 (2), and in particular Article 11 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Republic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regulation (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, under Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice originating in and coming from the Arab Repub ­ lic of Egypt is to be reduced shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 13 . (3) OJ No L 146, 14 . 6 . 1977, p. 9 . (4) OJ No L 302, 31 . 10 . 1973, p. 1 . 0 OJ No L 363, 31 . 12 . 1980, p. 84 . 4. 7. 85 Official Journal of the European Communities No L 174/37 ANNEX to the Commission Regulation of 3 July 1985 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CCT heading No Description Amounts to be deducted ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 64,63 2. Long grain 63,65 b) Husked rice : 1 . Round grain 80,79 2. Long grain 79,56 II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 87,11 2. Long grain 135,27 b) Wholly milled rice : 1 . Round grain 92,77 2. Long grain 145,01 III . Broken rice 17,83